      Case 1:20-cv-00139-DMT-CRH Document 19 Filed 10/14/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Virginia Ceynar David Ceynar,          )
Hystad Ceynar Minerals, LLC,           )
and The Birdhead Company, LLC,         )
on behalf of themselves and a class    )
of similarly situated persons,         )
                                       )
               Plaintiff,              )       ORDER
                                       )
       vs.                             )
                                       )       Case No. 1:20-cv-139
Oasis Petroleum North America          )
LLC,                                   )
                                       )
               Defendants.             )


       On October 1, 2020, Defendant Oasis Petroleum North America LLC "("Oasis") filed a

"Suggestion of Bankruptcy." See Docket No. 18. In that notice, it requests any further legal

proceedings in this matter, or execution on any judgment entered, be stayed pursuant 11 U.S.C. §

362(a)(1). Section 362(a)(1) provides that, upon the filing of a bankruptcy petition, all judicial and

other proceedings are stayed. See 11 U.S.C.§ 362(a)(1); see also Missouri v. U.S. Bankruptcy Court

for E.D. of Arkansas, 647 F.2d 768, 775 (8th Cir. 1981).

       On September 30, 2020, Oasis filed a Chapter 11 bankruptcy petition in the United States

Bankruptcy Court for the Southern District of Texas. Consequently, this matter is STAYED

pursuant to 11 U.S.C. § 362.          The scheduling conference set for October 20, 2020, is

CANCELLED.

       IT IS SO ORDERED.

       Dated this 14th day of October, 2020.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court
